UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K Current Report Pursuant to Section13 or 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 30 , 201 5 Senomyx,Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-50791 (Commission File Number) 33-0843840 (I.R.S. Employer Identification No.) 4767 Nexus CentreDrive San Diego, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (858)646-8300 Not Applicable. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On April 30, 2015, we announced financial results for the quarter ended March 31, 2015 in the earnings release attached hereto as Exhibit99.1 and incorporated herein by reference. The information under this Item 2.02 and Exhibit 99.1 hereto is being furnished and shall not be deemed “filed” for the purposes of Section18 of the Securities and Exchange Act of 1934, as amended, or the Exchange Act, or otherwise subject to the liabilities of that section, nor shall they be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. 99.1 Press release of Senomyx,Inc. dated April 30, 2015. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SENOMYX, INC. By: /S/ ANTONY ROGERS Antony Rogers Senior Vice President and Chief Financial Officer Date: April 30, 2015
